UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7234



RANDY L. VALENTINE,

                                              Plaintiff - Appellant,

          versus


THIERRY   D.    NETTLES,    Major    at    Lieber
Correctional    Institution,    sued    in    his
individual capacity; JOHN CUSACK, Doctor at
Lieber Correctional Institution, sued in his
individual capacity; JOHN DOES, Officers, sued
in their individual capacities; JANE GARMANY,
Nurse at Gilliam Psychiatric Hospital, sued in
her individual capacity; ROBIN HANCOCK, Health
Counsel, sued in her individual capacity;
RICHARD    FRIERSON,     Doctor   at     Gilliam
Psychiatric Hospital, sued in his individual
capacity; BRIAN R. BLANTON, Doctor at Gilliam
Psychiatric Hospital, sued in his individual
capacity; JIM E. PAGE, Director-Hospital
Administrator at Gilliam Psychiatric Hospital,
sued in his individual capacity,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:06-cv-02314-HMH)


Submitted:   December 20, 2007           Decided:   December 27, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Randy L. Valentine, Appellant Pro Se.   James E. Parham, Jr., Irmo,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Randy L. Valentine appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.         Valentine v.

Nettles, No. 4:06-cv-02314-HMH (D.S.C. July 19, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -